             Case 9:19-bk-06179-FMD          Doc 8    Filed 07/17/19    Page 1 of 30



                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

In re:                                                         CASE NO: 9:19-bk-06179-FMD
                                                               CHAPTER 7
DIANE LYNN ROBERTS,

      Debtor
___________________________________/

                    REGIONS BANK D/B/A REGIONS MORTGAGE'S
                  MOTION FOR RELIEF FROM THE AUTOMATIC STAY

                         (Re: 3749 Buttonwood Way, Naples, FL 34112)

         NOTICE OF OPPORTUNITY TO OBJECT AND REQUEST FOR HEARING

Pursuant to Local Rule 2002-4, the Court will consider this the relief requested in this paper
without further notice or hearing unless a party in interest files a response within 21 days
from the date set forth on the attached proof of service, plus an additional three days for
service if any party was served by U.S. Mail.

If you object to the relief requested in this paper, you must file a response with the Clerk of
the Court at 801 N. Florida Avenue, Suite 555, Tampa, FL 33602-3899, and serve a copy on
the movant’s attorney, Patrick Hruby, Esq., at Brock & Scott, PLLC, 2001 Northwest 64th
Street, Suite 130 Fort Lauderdale, FL 33309, and any other appropriate persons within the
time allowed. If you file and serve a response within the time permitted, the Court will either
schedule and notify you of a hearing or consider the response and grant or deny the relief
requested without a hearing.

If you do not file a response within the time permitted, the Court will consider that you do
not oppose the relief requested in the paper, will proceed to consider the paper without
further notice or hearing, and may grant the relief requested.


         Regions Bank d/b/a Regions Mortgage, its successors and assigns ("REGIONS BANK "),

by and through its undersigned counsel, files this Motion for Relief from the Automatic Stay, and

in support thereof states as follows:

1.       The Court has jurisdiction over this matter pursuant to 11 U.S.C. § 362, Fed. R. Bankr. P.

4001(a) and the various other applicable provisions of the United States Bankruptcy Code, Federal


B&S File No. 19-F01377
            Case 9:19-bk-06179-FMD         Doc 8    Filed 07/17/19     Page 2 of 30



Rules of Bankruptcy Procedure and the laws of the United States of America.

2.     On June 28, 2019, DIANE LYNN ROBERTS (“Debtor” as used herein will refer to a single

or multiple Debtors), filed a voluntary petition pursuant to Chapter 7 of the Bankruptcy Code.

3.     REGIONS BANK holds a security interest in the Debtor's real property located at 3749

Buttonwood Way, Naples, FL 34112 (the “Property”), by virtue of a Mortgage which is recorded

in Official Records Book 5032, at Page 1062, of the Public Records of Collier County, Florida

(the “Mortgage”). The Mortgage secures a Note in the amount of $417,000.00 (the “Note”). A

copy of the Mortgage, together with the Note and Assignments, as applicable, is attached hereto

as Exhibit A.

4.     The Mortgage gives REGIONS BANK a lien on the Property, which is legally described

as:

       Lot 7, Block H, of Cedar Hammock- Unit 6, a Subdivision according to the
       plat thereof, as recorded in Plat Book 40, page 30, of the Public Records of
       Collier County, Florida. Commonly known as: 3749 Buttonwood Way, Naples,
       FL 34112 in the County of Collier Parcel Number: 25895129207

5.     The Property has not been claimed exempt by the Debtor. The Property has not been

abandoned by the Trustee.

6.     According to the Chapter 7 Individual Debtor’s Statement of Intention, the Debtor is

surrendering the Property. See Declaration as to Surrendered Property attached hereto as Exhibit

B. As of July 8, 2019, the Debtor is indebted to REGIONS BANK in the amount of $383,829.47

principal balance, with interest accruing, plus other fees and costs advanced by REGIONS BANK

pursuant to the loan documents. Payments pursuant to the Mortgage have been in default since

April 1, 2019.

7.     According to the Debtor’s Schedule A, the value of the Property is $315,750.00. Therefore,




B&S File No. 19-F01377
            Case 9:19-bk-06179-FMD            Doc 8     Filed 07/17/19      Page 3 of 30



there is little or no equity in the Property for the benefit of unsecured creditor of the estate.

8.      REGIONS BANK’S interest in the Property is being significantly jeopardized by the

Debtor's failure to make regular mortgage payments while REGIONS BANK is prohibited from

pursuing its lawful remedies to protect such interest. Thus, the Debtor has failed to adequately

protect the interest of REGIONS BANK.

9.      In addition, because this is a Chapter 7 case, the Property is not necessary to an effective

reorganization.

10.     Therefore, REGIONS BANK maintains that cause exists pursuant to 11 U.S.C. § 362(d)(1)

and/or § 362(d)(2) for the automatic stay to be lifted.

11.     Pursuant to 11 U.S.C. § 362(e), REGIONS BANK request that, in the event a hearing is

necessary, said hearing be held within thirty (30) days.

12.     REGIONS BANK has incurred attorneys' fees of $850.00 and costs of $181.00 as a result

of the necessity of filing this Motion. Said fees and costs are recoverable as part of the debt

pursuant to the loan documents but shall not be a personal liability of the Debtor.

13.     REGIONS BANK requests that any communication by REGIONS BANK in connection

with proceeding against the property including, but not limited to, notices required by state law

and communications to offer and provide information with regard to a potential forbearance

agreement, loan modification, refinance agreement, loss mitigation agreement or other loan

workout, may be sent directly to the Debtor.

        Because Debtor has indicated an intention to surrender the Property, REGIONS BANK

request that the Court waive the fourteen (14) day stay set forth in Bankruptcy Rule 4001(a)(3), so

that REGIONS BANK can pursue its in rem remedies without further delay.

        WHEREFORE, REGIONS BANK , and its successors and assigns, respectfully requests


B&S File No. 19-F01377
            Case 9:19-bk-06179-FMD           Doc 8    Filed 07/17/19      Page 4 of 30



that the automatic stay be lifted so that REGIONS BANK may be permitted to protect its security

interest in the Property outside the bankruptcy forum; that in the event a hearing is necessary, said

hearing be held within thirty (30) days; that REGIONS BANK 's attorneys' fees and costs incurred

in filing this Motion be recoverable as part of the debt pursuant to the loan documents under the

remedies available therein but shall not be a personal liability of the Debtor; that REGIONS BANK

be permitted to contact the Debtor for the reasons stated; that the fourteen (14) day stay set forth

in Bankruptcy Rule 4001(a)(3) be waived; and such other and further relief as the Court may deem

just and proper.



                                              BROCK & SCOTT, PLLC
                                              Attorney for REGIONS BANK
                                              2001 Northwest 64th Street, Suite 130
                                              Fort Lauderdale, FL 33309
                                              Phone: 813-342-2200
                                              Fax: 954-618-6954
                                              Floridabklegal@Brockandscott.com

                                              /s/ Patrick Hruby
                                              ___________________________________
                                              PATRICK HRUBY, ESQUIRE
                                              Florida Bar No. 0088657


       I HEREBY CERTIFY that a true copy hereof has been served electronically or via U.S.

mail, first-class postage prepaid, to:

The following persons were served by U.S. mail:

DIANE LYNN ROBERTS
3749 BUTTONWOOD WAY
NAPLES, FL 34112




B&S File No. 19-F01377
            Case 9:19-bk-06179-FMD         Doc 8   Filed 07/17/19    Page 5 of 30




The following persons were served by e-mail:

Neil Morales, Esq.
2272 Airport Pulling Rd South, Suite 209
Naples, FL 34112

Robert E Tardif, Jr
Post Office Box 2140
Fort Myers, FL 33902

United States Trustee - FTM7/13
Timberlake Annex, Suite 1200
501 E Polk Street
Tampa, FL 33602


       this 16th day of July 2019.

                                            BROCK & SCOTT, PLLC
                                            Attorney for REGIONS BANK
                                            2001 Northwest 64th Street, Suite 130
                                            Fort Lauderdale, FL 33309
                                            Phone: 813-342-2200
                                            Fax: 954-618-6954
                                            Floridabklegal@Brockandscott.com

                                            /s/ Patrick Hruby
                                            ___________________________________
                                            PATRICK HRUBY, ESQUIRE
                                            Florida Bar No. 0088657




B&S File No. 19-F01377
               Case 9:19-bk-06179-FMD        Doc 8     Filed 07/17/19     Page 6 of 30




                                            Exhibit “B”

                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

In re:                                                           CASE NO: 19-06179-FMD
                                                                 CHAPTER 7
DIANE LYNN ROBERTS,

      Debtor
_________________________________________/

                    DECLARATION AS TO SURRENDERED PROPERTY


         I, Patrick Hruby, declare under penalty of perjury as follows:
         1.      I am an attorney for Brock & Scott, PLLC, the law firm that filed the Motion for

Relief from Stay on behalf of Regions Bank d/b/a Regions Mortgage (the “Movant”.)

         2.      This Declaration is being filed in support of the Motion for Relief from Stay filed

in this action by Movant, its Successors and/or Assigns.

         3.      I have personally reviewed the Debtor's Voluntary Petition filed in this case.

According to the Debtor's Statement of Intentions, the Debtor(s) intends to surrender the real

property located at: 3749 Buttonwood Way, Naples, FL 34112, further described as:

         Lot 7, Block H, of Cedar Hammock- Unit 6, a Subdivision according to the plat thereof, as
         recorded in Plat Book 40, page 30, of the Public Records of Collier County, Florida.
         Commonly known as: 3749 Buttonwood Way, Naples, FL 34112 in the County of Collier
         Parcel Number: 25895129207

          4.     As of the date of this declaration, I have examined the CM/ ECF docket for this
case and have found no entries evidencing a contrary intent on the part of the Debtor.




                               [INTENTIONALLY LEFT BLANK]
            Case 9:19-bk-06179-FMD        Doc 8    Filed 07/17/19    Page 7 of 30




Pursuant to 28 U.S.C. § 1746, I hereby declare under penalty of perjury under the laws of the
United States of America that the foregoing is true and correct. Executed this 16th day of July
2019.



                                           /s/ Patrick Hruby
                                           PATRICK HRUBY, ESQUIRE
                                           Florida Bar No. 0088657



19-F01377
Case 9:19-bk-06179-FMD   Doc 8   Filed 07/17/19   Page 8 of 30
Case 9:19-bk-06179-FMD   Doc 8   Filed 07/17/19   Page 9 of 30
Case 9:19-bk-06179-FMD   Doc 8   Filed 07/17/19   Page 10 of 30
Case 9:19-bk-06179-FMD   Doc 8   Filed 07/17/19   Page 11 of 30
Case 9:19-bk-06179-FMD   Doc 8   Filed 07/17/19   Page 12 of 30
Case 9:19-bk-06179-FMD   Doc 8   Filed 07/17/19   Page 13 of 30
Case 9:19-bk-06179-FMD   Doc 8   Filed 07/17/19   Page 14 of 30
Case 9:19-bk-06179-FMD   Doc 8   Filed 07/17/19   Page 15 of 30
Case 9:19-bk-06179-FMD   Doc 8   Filed 07/17/19   Page 16 of 30
Case 9:19-bk-06179-FMD   Doc 8   Filed 07/17/19   Page 17 of 30
Case 9:19-bk-06179-FMD   Doc 8   Filed 07/17/19   Page 18 of 30
Case 9:19-bk-06179-FMD   Doc 8   Filed 07/17/19   Page 19 of 30
Case 9:19-bk-06179-FMD   Doc 8   Filed 07/17/19   Page 20 of 30
Case 9:19-bk-06179-FMD   Doc 8   Filed 07/17/19   Page 21 of 30
Case 9:19-bk-06179-FMD   Doc 8   Filed 07/17/19   Page 22 of 30
Case 9:19-bk-06179-FMD   Doc 8   Filed 07/17/19   Page 23 of 30
Case 9:19-bk-06179-FMD   Doc 8   Filed 07/17/19   Page 24 of 30
Case 9:19-bk-06179-FMD   Doc 8   Filed 07/17/19   Page 25 of 30
Case 9:19-bk-06179-FMD   Doc 8   Filed 07/17/19   Page 26 of 30
Case 9:19-bk-06179-FMD   Doc 8   Filed 07/17/19   Page 27 of 30
                       Case 9:19-bk-06179-FMD                      Doc 8         Filed 07/17/19            Page 28 of 30




                                                                     N O TE
     A pril 24, 2014                                     . C hesterfield                                                      MO




                                              3749 B uttonw ood W ay, N aples, FL                   34112
                                                                   [Property A ddress]


1. B O R R O W E R 'S P R O M ISE T O PA Y
      Tii return for a loan that T have received, T prom ise to pay U .S. $ 417 , 000 . 00                  (this am ount is called "Principal"),
plus interest, to the order ofthe L ender. T he L ender is R egions B ank                 d/b/a      R egions M ortgage



T w ill m ake all paym ents under this N ote in the form of cash, check or m oney order.
      T understand that the L ender m ay transfer this N ote. T he L ender or anyone w ho takes this N ote by transfer and w ho is entitled
to receive paym ents under this N ote is called the "N ote H o[der."


2. T N T E R E ST
      Interestw ill be charged on unpaid principal until the full am ount ofPrincipal has been paid. I w ill pay interest at a year[y rate
of                    5 .125     %.
      T he interest rate required by this Section 2 is the rate T w ill pay both before and after any default described in Section 6(B ) of
this N ote.


3. PA Y M E N T S
      (A ) T im e and P lace of P aym ents
      T w ill pay principal and interest by m aking a paym ent every m onth.
      I w ill m ake m y m onthly paym ent on the 1st                 day ofeach m onth beginning on June 1, 2014                        . 1 w ill
m ake these paym ents every m onth until T have paid all ofthe principal and interest and any other charges described below that T
m ay ow e under this N ote. E ach m onthly paym ent w ill be applied as of iIS scheduled due date and w ill be applied to interest before
Principal. T f, on M ay     1, 2044                  , T still ow e am ounts under this N ote, T w ill pay those am ounts in full on that date,
w hich is called the "M aturity D ate."
      I w ill m ake m ym onthly paym ents at D epartm ent 2520. P.O . B ox                     2153, B irm ingham . A L        35287-2520
                                                                                         or at a different place if required by the N ote H older.


      (B ) A m o u n t o f M o n th ly P aym en ts
      M y m o ntlily paym etitw iII be iii the am ount ofU .S . $ 2,2 70 .52


4. B O R R O W E R 'S R T G H T T O P R E PA Y
      T have the right to m ake paym ents ofPrincipal at anytim e before they are due. A paym ent ofPrincipal only is know n as a
"P repaym ent" W hen T m ake a Prepaym ent, T w ill tell the N ote H older in w riting that T am doing so. T m ay not designate a paym ent
as a Prepaym ent ifT have not m ade all the m onthly paym ents due under the N ote.
      T m ay m ake a full Prepaym ent or partial P repaym elits w ithout paying a Prepaym ent charge. T he N ote H older w ill use m y
Prepaym ents to reduce the am ount ofPrincipal that T ow e under this N ote. H ow ever, the N ote H older m ay apply m y Prepaym ent to
the accrued and unpaid interest on the P repaym ent am ount, before applying m y Prepaym entto reduce the Principal am ount ofthe
N ote. T f T m ake a partial P repaym ent, there w ill be no changes in the due date or in the am ount of m y m onthly paym ent unless the
N ote H older agrees in w riting to those changes.
                          Case 9:19-bk-06179-FMD                         Doc 8         Filed 07/17/19              Page 29 of 30


    5. L O A N C H A R G E S
          T fa law , w hich applies to this loan and w hich sets m axim um loan charges, is finally interpreted so that the interest or other
    loan charges collected or to be collected in connection w ith this loan exceed the perm itted lim its, then: (a) any such loan charge
    shall be reduced by the am ount necessary to reduce the charge to the perm it:ted lim it; and (b) any sum s already co[[ected from                      me

    w hich exceeded perm itted lim its w ill be refunded to m e. T he N ote H older m ay choose to m ake this refund by reducing the
    Principal I ow e under this N ote or by m aking a direct paym ent to m e, Tf a refund reduces Principal, the reduction w ill be treated as
    a partial Prepaym ent.


    6. B O R R O W E R 'S FA IL U R E T O PA Y A S R E Q U IR E D
          (A ) L ate C harge for O verdue P aym ents
          Ifthe N ote H older has not received the full am ount of any m onthly paym ent by the end of 15                                    calendar days
    after the date it is due, T w ill pay a late charge to the N ote H older, T he am ount ofthe charge w ill be                               5.000 % of
    m y overdue paym ent ofprincipal and interest. T w i[1 pay this late charge prom ptly but only once on each late paym ent.


          (B ) D efault
          Tf T do not pay the full am ount of each m onthly paym ent 011 the date it is due, T w ill be in default.


          (C ) N otice of D efault
          T f T am in d efault, th e N ote H old er m ay sen d m e a w ritten n otice tellin g m e that if T d o n ot p ay th e overd u e am ou n t b y a
    certain d ate: th e N ote H old er m ay req u ire m e to p ay im m ediately th e fu ll am ou n t of P rin cip al w h ich h as n ot been p aid an d all th e
    in terest th at T ow e on th at am ou n t. T h at date m u st be at least 30 days after th e date on w h ich th e n otice is m ailed to m e or delivered
1   b y oth er m ean s.
j
          (D ) N o W a iver B y N o te H o ld er
          E ven if, at a tim e w hen T am in default, the N ote H older does n ot require m e to pay im m ediately in full as described above
    the N ote H older w ill still have the righ t to do so if T am in defau[t at a later tim e.


          C E ) P aym ent of N ote H older's C osts and E xpenses
         T fthe N ote H older has required m e to pay im m ediately in full as described above, the N ote H older w ill have the right to be
    paid back by m e for all ofits costs and expenses in enforcing this N ote to the extent not prohibited by applicable [aw . T hose
    expenses include, for exam ple, reasonable attorneys' fees.


    7. G T V IN G O F N O T IC E S
          U n less ap plicable law requites a differen t m eth od, an y n otice th at m u st be given to m e u nd er th is N ote w ill be given by
    d eliverin g it or by m ailing it by first olass m ail to m e ar th e P rop erty A d dress above or at a differen t add ress if1 give the -N ote
    H older a n otice ofm y d ifferen t ad dress.
          A n y n otice th at m ust be given to th e N ote H old er un der this N ote w ill be given by deliverin g it or by m ailin g it by first class
    m ail to the N ote H old er at th e ad dress stated in Section 3(A ) above or at a diffel-en t ad dress ifI am        given a notice ofthat differen t
    address.


    8. O B L IG A T T O N S O F P E R SO N S U N D E R T m S N O T E
          T f m ore than one person signs this N ote, each person is fully and personally obligated to keep all ofthe prom ises m ade in this
    N ote, including the prom ise to pay the full am ount ow ed. A ny person w ho is a guarantor, surely or endorser ofthis -N ote is also
    oblighted to do these things. A ny person w ho takes over these obligations, including the obligations of a guaratitor, surety or
    endorser ofthis N ote, is also obligated to keep all of the prom ises m ade iii this N ote. T he N ote H older m ay enforce its rights under
    this N ote against each person individually or against all ofus together. T his m eans that any one ofus m ay be required to pay all of
    the am ounts ow ed under this N ote.


    9. W A T V E R S
          T an d an y oth er person w h o h as obligation s u n der th is N ote w aive th e rights of P resen tm en t and N otice ofD ish on or.
    "P resentm ent" m ean s the righ t to requ ire th e N ote H old er to dem and paym en t of am ou nts due. "N otice ofD ish on or" m ean s th e
    T ight to T equiT e th e N ote H old er to give n otice to other person s th at am oun ts due h ave n ot been paid.
                           Case 9:19-bk-06179-FMD                                Doc 8          Filed 07/17/19           Page 30 of 30


  10 . U N IF O R M      SEC U R ED N O TE
         Th is N ote is a un iform instrum ent w ith lim ited variations in som e jurisdiction s. In addition to the protection s given to th e
  N ote H old er un der this N ote, a M ortgage, D eed of Trust, or Security D eed (the "Security Instrum en t"), dated the sam e date as this
  N ote, protects the N ote H old er from p ossible losses w hich m ight result ifT d o n ot keep the p rom ises w hich I m ake ill this N ote.
  T hat Secu rity T nstrum ent describes how and un der w hat conditions T m ay be requ ired to m ake im m ediate paym ent in ful] ofall
  am ounts T ow e un der this N ote. Som e ofthose cond itions are described as follow s:
                     T f ail or an y part ofthe P roperty or an y Interest in the P roperty is sold or transferred (or if B orrow er is n ot a
              n atural person and a beneficial in terest in B orrow er is sold or transferred) w ith out L en der's p rior w ritten con sen t,
              L en der m ay requ ire im m ediate paym en t iii full ofall sum s secured by th is Security T n struinent. H ow ever, this
              option shall n ot b e exercised b y L ender ifsuch exercise is p roh ibited b y A pplicable L aw .
                     Tf Len der exercises this option , Lender shall give B orrow er notice of acceleration. T h e notice shall provide a
              period ofn ot less than 30 days from th e date th e notice is given in accordan ce w ith Section 15 w ith in w h ich
              B orrow er m ust pay all sum s secu red by th is Secu rity Instrum ent. IfB orrow er fails to pay these su m s prior to the
              expiration ofthis period, L en der m ay in voke an y rem ed ies perm itted by this Security T n strum ent w ithou t further
              n otice or d em an d on B orrow er.


  11. D O C U M E N T A R Y T A X
      T he state docum entary tax due on this N ote has been paid on the m ortgage securing this indebtedness.




  W IT N M 'S T H E H A N D (S ) A N D SE A L (S) O F T H E U N D E R ST G N E D




t''D ian.e-·F (oberts        30«             0-                                 (S eal)
                                                                        - B orrow er
                                                                                                                                                 (S eal)
                                                                                                                                           - B orrow er




                                                                                (S eal)                                                          (S eaO
                                                                        -B o rro w e                                                       - B o rro w er




   ~      R efer to th e a tta ch ed S iria tu re A d d en d u m fo r a d d itio n a l p a tties a n d sig n a tu res.


  0L oanoriginationorganization R egions B ank                         d/b/a         R egions M ortgage
  -N -M L S
  L oan originator Tom          Shepherd
  N M LS
